Order of the Supreme Court, Nassau County, entered July 9, 1975, affirmed insofar as appealed from, with $50 costs and disbursements. The portion of the order which is under review granted plaintiff’s motion for partial summary judgment to the extent of dismissing appellants’ first affirmative defense. That defense was based upon an oral executory accord and is insufficient in law under section 15-501 of the General Obligations Law. The motion was not premature with respect to the first affirmative defense. Hopkins, Acting P. J., Cohalan, Damiani, Christ and Titone, JJ., concur.